Cite as 2013 Ark. 383

               SUPREME COURT OF ARKANSAS
                                            No.   CR-12-940

                                                       Opinion Delivered October   3, 2013

JESSIE HILL                                            PRO SE MOTION TO EXTEND PAGE
                                APPELLANT              LIMIT [OUACHITA COUNTY
                                                       CIRCUIT COURT, 52CR-95-156, HON.
V.                                                     EDWIN KEATON, JUDGE]

STATE OF ARKANSAS
                                  APPELLEE
                                                       MOTION DENIED; ORDER
                                                       AFFIRMED.


                                        PER CURIAM

       In 1995, appellant Jessie Hill was found guilty in the Ouachita County Circuit Court of

first-degree murder and sentenced as a habitual offender to 720 months’ imprisonment. In

2012, appellant filed in the trial court a pro se pleading titled “Habeas Corpus; Error Coram

Nobis, A.C.A. § 16-89-130(2)(c)(4)(5)(6)(7)(d).” The trial court denied the pleading, and

appellant lodged an appeal of the order in this court. Appellant has now filed a motion to

extend the page limit on his reply brief.

       Appellant does not explain in the motion why it is necessary for him to exceed the page

limit for reply briefs under our rules of procedure. Instead, he asserts that two of the additional

pages that he wished to add are simply used to provide a notary seal and a certificate of service.

Because appellant has stated no good cause for failing to comply with our rules of procedure,

we deny the motion.

       This court has consistently held that the burden to conform to procedural rules applies

even where the petitioner proceeds pro se, as all litigants must bear the responsibility for
                                        Cite as 2013 Ark. 383

conforming to the rules of procedure or demonstrating good cause for not so conforming.

McDaniels v. Hobbs, 2013 Ark. 107 (per curiam). Appellant’s motion does not show good cause

for failing to conform to our rules. Having addressed appellant’s motion, we affirm the order.

       No appeal was taken from the 1995 judgment, and this court denied appellant’s motion

for belated appeal. Hill v. State, CR-96-710 (Ark. Nov. 4, 1996) (unpublished per curiam).

Appellant unsuccessfully pursued various remedies for postconviction relief in the trial court,

including motions under Act 1780 of 2001 and a previous petition for writ of error coram nobis.

See Hill v. State, 2009 Ark. 248 (unpublished per curiam); Hill v. State, CR-08-637 (Ark. Jan. 30,

2009) (unpublished per curiam).

       The 2012 pleading that appellant filed in the trial court was a rambling document that

contained a number of claims. The only allegation of error that appellant raises in this appeal

concerns a claim of withheld evidence. Appellant alleged that this withheld evidence was a basis

for the trial court to issue a writ of error coram nobis.1

       The standard of review of a denial of a petition for writ of error coram nobis is whether

the circuit court abused its discretion in denying the writ. Lee v. State, 2012 Ark. 401 (per

curiam); Benton v. State, 2011 Ark. 211 (per curiam); Pierce v. State, 2009 Ark. 606 (per curiam).

An abuse of discretion occurs when the circuit court acts arbitrarily or groundlessly. Lee, 2012

Ark. 401 (citing Estrada v. State, 2011 Ark. 479 (per curiam)). There is no abuse of discretion in

the denial of error-coram-nobis relief where the claims in the petition did not provide a basis for



       1
          Where the judgment of conviction was not appealed, a petition for writ of error coram
nobis is filed directly in the trial court. Carter v. State, 2012 Ark. 186 (per curiam) (citing Dansby
v. State, 343 Ark. 635, 37 S.W.3d 599 (2001) (per curiam)).
                                                  2
                                        Cite as 2013 Ark. 383

issuing the writ. See Benton, 2011 Ark. 211.

       Appellant contended in the pleading that the prosecution withheld an evidence-

submission form for a .22 caliber revolver that was the murder weapon and a report from the

Arkansas State Crime Laboratory concerning the same gun. The submission form did not list

any suspects other than appellant. The report indicated that the gun had been processed for

latent prints but that no latent prints suitable for identification developed. The report also noted

that the gun was covered in rust.

       A writ of error coram nobis is an extraordinarily rare remedy, more known for its denial

than its approval. Roberts v. State, 2013 Ark. 56, ___ S.W.3d ___; Carter v. State, 2012 Ark. 186

(per curiam); Loggins v. State, 2012 Ark. 97 (per curiam); Grant v. State, 2010 Ark. 286, 365 S.W.3d

894 (per curiam). The writ is allowed only under compelling circumstances to achieve justice

and to address errors of the most fundamental nature. Roberts, 2013 Ark. 56, ___ S.W.3d ___;

Biggs v. State, 2011 Ark. 304 (per curiam); Coley v. State, 2011 Ark. 540 (per curiam). The remedy

in a proceeding for the writ is exceedingly narrow and appropriate only when an issue was not

addressed or could not have been addressed at trial because it was somehow hidden or unknown

and would have prevented the rendition of the judgment had it been known to the trial court.

Lee, 2012 Ark. 401. To warrant a writ of error coram nobis, a petitioner has the burden of

bringing forth some fact, extrinsic to the record, that was not known at the time of trial. Id.

(citing Martin v. State, 2012 Ark. 44 (per curiam)).

       This court has previously recognized that a writ of error coram nobis was available to

address errors found in one of four categories: (1) insanity at the time of trial, (2) a coerced guilty



                                                  3
                                       Cite as 2013 Ark. 383

plea, (3) material evidence withheld by the prosecutor, or (4) a third-party confession to the

crime during the time between conviction and appeal. Roberts, 2013 Ark. 56, ___ S.W.3d ___;

Webb v. State, 2009 Ark. 550 (per curiam).

       Allegations of withheld evidence that allege a violation of the requirements of Brady v.

Maryland, 373 U.S. 83 (1963), may fall within the third category of error as recognized grounds

for the writ in some cases. See Sparks v. State, 2012 Ark. 464 (per curiam). There are three

elements of a Brady violation: (1) the evidence at issue must be favorable to the accused, either

because it is exculpatory or because it is impeaching; (2) the evidence must have been suppressed

by the State, either willfully or inadvertently; (3) prejudice must have ensued. Burks v. State, 2013

Ark. 188 (per curiam) (citing Howard v. State, 2012 Ark. 177, 403 S.W.3d 38). The fact that a

petitioner alleges a Brady violation alone, however, is not sufficient to provide a basis for error-

coram-nobis relief. Id. (citing Camp v. State, 2012 Ark. 226 (per curiam)).

       Even assuming that the evidence that appellant alleged was withheld did meet the

requirements of a Brady violation, in order to justify issuance of the writ, the withheld evidence

must also be such to have prevented rendition of the judgment had it been known at the time

of trial. Camp, 2012 Ark. 226. In his pleading that sought the writ, appellant did not

demonstrate that there had been a Brady violation because he did not demonstrate that the

prosecution had withheld the evidence. In addition, the information that appellant alleged was

withheld would not have been sufficient to support issuance of the writ.

       Appellant did not set out facts in the petition to demonstrate that the State suppressed

the evidence. He did not allege that the documents concerning the gun were not made available



                                                 4
                                      Cite as 2013 Ark. 383

to defense counsel before trial. Instead, appellant contended that, after trial, the prosecution

failed to provide the documents to appellant in response to his requests under the Freedom of

Information Act.

       As to whether the evidence allegedly withheld was sufficient to support issuance of the

writ, this court noted in a previous opinion concerning testing of the gun for fingerprints that

the presence or absence of fingerprints on the gun was not significant. Hill, CR-08-637, at 3.

The fact that the gun may have had another suspect’s prints on it would not have changed the

outcome of the trial.2 Appellant also contended that the significance of the documents was that,

because the submission form and the report did not show that the crime lab was asked to check

for comparisons to other potential suspects, the officer who testified had committed perjury.

The officer’s failure to make a request in the allegedly withheld documents for additional testing

for other suspects’ prints does not, however, support appellant’s contention that the documents

would show that the officer was not truthful when he testified. At trial, the officer did not state

that other suspects were considered in the investigation.

       Even if the officer made representations about the investigation of other suspects to the

defense prior to trial, and appellant contended that he was somehow prejudiced by those



       2
         At trial, appellant testified that he had taken a gun from Martin Gossett before the
murder occurred, had gone to the victim’s door and fired at the victim during the fatal
confrontation, and had handed the gun back to Gossett after the shooting. Gossett testified that
he had later thrown the gun into a ditch. Appellant appeared in the petition to recant portions
of his trial testimony. He indicated that he had never said that he fired the actual murder
weapon, although it is less clear whether he now denies having fired a gun at the victim at the
time of the murder. At trial, the evidence established that the same gun that Gossett testified
he had given to appellant before the murder and that he later threw into the ditch had fired the
fatal shots.
                                                5
                                        Cite as 2013 Ark. 383

representations, the allegedly withheld documents did not contradict the officer’s

representations. The report indicates that no latent prints suitable for identification were

developed from the gun and that the gun was covered in rust. The testimony at trial was that

the gun had been thrown into a ditch. Id. The condition of the gun was not likely to allow

suitable prints to be identified, and it does not follow that no other suspects were under

consideration from the fact that the officer had not requested other fingerprint comparisons

when the gun was initially submitted. Appellant did not demonstrate that, even if the documents

had been suppressed, the evidence contained in the documents would have prevented rendition

of the judgment if it had been known at the time of trial.

       Appellant’s pleading failed to demonstrate that the evidence that he contends was

withheld concerning the gun was sufficient to support issuance of the writ. Because the claims

in the petition did not provide a basis to support issuance of the writ, there was no abuse of

discretion in the denial of appellant’s claim for error-coram-nobis relief.

       Motion to extend page limit denied; order affirmed.

       Jessie Hill, pro se appellant.

       No response.




                                                 6